McCulloch, C. J., (dissenting). The ■allegations of the complaint are, in substance, that the land of plaintiff is situated in a low basin which is subject to overflow from the waters of the St. Francis Eiver, and that the drainage district is about to construct a levee along both sides of the basin for the purpose of confining the waters and preventing their spread to other lands on the south. It is true that there is a further statement in the complaint that the construction of the levees, in effect, converts “said basin into an immense reservoir, with said levees as retaining walls, for the purpose of storing water entering said basin and retarding its flow.” But this is a mere statement of a conclusion, and means no more than that the effect of the levees in preventing the spread of the overflow waters to other lands on the south necessarily confines the water within the levees and raises it higher on the lands in the basin. This language does not take the case out of the operation of our former decisions (McCoy v. Board of Directors of Plum Bayou Levee District, 95 Ark. 345; City Oil Works v. Helena Improvement District, 149 Ark. 285), for the facts in those cases were that the construction of the levees which prevented the spread of overflow waters necessarily-raised the height of the overflow on lands between the levee and the river. There is no allegation here that the St. Francis River, from which the overflow comes, is about to be dammed up or its waters disturbed further than to prevent them from spreading beyond the basin. The statement in the complaint that the levees are to be built on both sides of the basin “and along and across the outlet thereof” is not open to the construction that the river is to be dammed, and means no more than that the waters are to-be confined within the levees so as to prevent their spread. The allegations simply present a case where there is sought to prevent the spread of waters from a stream and thereby the height -of the water is raised -on the land between the stream and the levee, but this is the very principle that was settled' in the cases cited above, contrary to the contention of plaintiff’s counsel in the present case. Mr. Justice Smith concurs in these views.